
	
		II
		111th CONGRESS
		1st Session
		S. 2044
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the reliquidation of certain entries
		  relating to orange juice from Brazil.
	
	
		1.Reliquidation of certain
			 orange juice entries
			(a)In
			 generalNotwithstanding
			 sections 514 and 520 of the Tariff Act of 1930 (19 U.S.C. 1514 and 1520), or
			 any other provisions of law, U.S. Customs and Border Protection shall, not
			 later than 90 days after the date of the enactment of this Act, liquidate or
			 reliquidate the entries listed in subsection (c) in accordance with the final
			 results of the administrative reviews undertaken by the International Trade
			 Administration of the Department of Commerce with respect to the antidumping
			 duty order on certain orange juice from Brazil (Case Number A–351–840) and
			 covering the periods from August 24, 2005, through February 28, 2007, and from
			 March 1, 2007, through February 29, 2008, respectively.
			(b)Payment of
			 amounts owedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of an entry under subsection (a) shall be paid
			 by U.S. Customs and Border Protection not later than 90 days after such
			 liquidation or reliquidation with interest.
			(c)Affected
			 entriesThe entries referred to in subsection (a) are the
			 following:
				
					
						
							Entry
					 NumberDate of Entry
							
							032–0354213–312/14/2006
							
							032–0358707–004/05/2007
							
							032–0362302–407/09/2007
							
						
					
				
			
